PER CURIAM.
Upon further consideration of the application of Philip Stephen Bennett for admission to The Florida Bar pursuant to the provisions of Chapter 26655 § 3, Laws of Florida, Acts of 1951, and the report of the Florida Board of Bar Examiners filed upon the order of this Court June 10, 1964, 165 So.2d 169, we find the petitioner technically qualified and morally fit.
Therefore, it is ordered that upon his taking, subscribing and filing the oath prescribed by Section 23, of Article V, of the Rules of the Supreme Court of Florida Relating to Admission to the Bar, 31 F.S.A., Philip Stephen Bennett shall be admitted as-a member of The Florida Bar and the-Clerk shall engross his name upon the roll of members thereof.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ.r concur.
THORNAL, J., dissents with opinion.
O’CONNELL, J., dissents and concurs' with THORNAL, J.